Exhibit 99.1 News Release Contacts: First Solar, Inc. Jens Meyerhoff Larry Polizzotto Chief Financial Officer Vice President, Investor Relations (602) 414 - 9315 (602) 414 - 9315 investor@firstsolar.com lpolizzotto@firstsolar.com First Solar, Inc. Announces 2009 First Quarter Financial Results Tempe, Ariz. — ­ April 29, 2009 — First Solar, Inc. (Nasdaq: FSLR) today announced its financial results for the first quarter ended March 28, 2009. Quarterly revenues were $418.2 million, down from $433.7 million in the fourth quarter of fiscal 2008 and up from $196.9 million in the first quarter of fiscal 2008. Net income for the first quarter of fiscal 2009 was $164.6 million or $1.99 per share on a fully diluted basis, up from $132.8million or $1.61 per share on a fully diluted basis for the fourth quarter of fiscal 2008 and up from $46.6 million or $0.57 per share on a fully diluted basis for the first quarter of fiscal 2008. First Solar will discuss these results and expected results for fiscal 2009 in a conference call scheduled for today at 1:30 p.m. MST (4:30 p.m. EDT). Investors may access a live audio webcast of this conference call in the Investors section of the Company’s Web site at http://www.firstsolar.com.
